IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


LYNDORA HOTEL, INC. AND THE                : No. 350 WAL 2018
ESTATE OF MICHAEL L. PAWK,                 :
                                           :
                   Respondents             : Petition for Allowance of Appeal from
            V.                             : the Order of the Superior Court
HARRY KOCH AND MELISSA KOCH,               :
                                           :
                   Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2019, the Petition for Allowance of Appeal is

DENIED.